DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Status of Application
Applicant’s amendment filed on 11/10/2020 have been entered.
Claims 17-27 and 29-33 are currently pending.
Claims 29-32 have been withdrawn.
Claim 28 has been canceled.
Claims 17-29 and 31 have been amended.
Claim 33 is a new claim. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 and 17-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 33, the claim recites “a cellulose triacetate or a mixture of cellulose triacetates with a substitution degree of X of 2.5 < X < 3.0.” The substitution degree is not explicitly recited in the instant Specification and Applicant’s states the degree of substitution of cellulose triacetate is inherently this range and points to Shibata (US 8,455,637), where Shibata teaches cellulose triacetate has a degree of substitution of greater than 2.6. However, the claims recite the lower endpoint of 2.5, which is not supported by the art or instant Specification. Therefore, this claim recites new matter not supported by the instant Application that would have been conveyed to one with ordinary skill in the art and fails to comply with the written description requirement. 
Claims 17-27 are also rejected, due to their dependency on Claim 33. 
Regarding Claim 18, the claim is amended to state component (c) has a haze value with delta-Haze of < 0.1. However, the initially filed Application only states the component c that influences a delta Haze value of < 0.1 to the film, not that component (c) has that delta haze value. Therefore, this limitation is not included in the originally filed Specification, which means the inventor may not have had possession at the time of the claimed invention.

Claims 33 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 33, the  claim recites “stretched into a film with the Haze value of < 0.4” However, it is unclear if the claims requires the film to have a haze of 0.4 or less or is referring the cellulose derivatized particles that are pulled out an made into a separate film. Thus, the limitation is indefinite, as it is uncertain what this limitation is directed to. 
Claims 17-27 are also rejected, due to their dependency on Claim 33. 

Claims 24, 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claims 24, 26, and 27, assuming that Claim 33 wants a Haze of 0.4 or less, then Claims 24, 26, and 27 all recites Haze ranges greater than 0.4 or less. Therefore, Claims 24, 26, and 27 fail to include all limitations of Claim 33. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 33 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa (US 2008/0233311) in view of Hashimoto et al. (US 2009/0036667).
Regarding Claim 33, Tamagawa teaches a multifunctional transparent film comprising cellulose esters forming a cellulose matrix (Abstract; Paragraph 0002, 0092) of a cellulose triacetate (tracetyl cellulose) (Paragraph 0063), a plasticizer (Paragraph 0079) and three organic and inorganic light transmission reducing substances similar to the ones recited in the Claims below which will reduce light penetration of the claimed wavelength (Paragraph 0147-0151). Cellulose triacetate will have a degree of substation that inherently overlaps the claimed range recited.  Tamagawa teaches the cellulose esters composition is dissolved in acetone and formed into a web (Paragraph 0171-0173) and the web is stretched (Paragraph 0032)
Tamagawa does not teach the cotton-linters as a raw material. However, this is a product-by-process limitation. The method of how the cellulose ester is derived does not create a structural limitation on the resulting, absent a showing by the Applicant of the resulting structural limitation due to this product-by-process limitation.  
Tamgawa does not require acetic acid, birefringent components, gel-forming components, or foreign fibers/cellulose particles in the cellulose esters. Tamagawa teaches the yellow index can be adjusted adding in colorant (Paragraph 0148) and low haze is desired (Claim 1 of Tamagawa). Thus, it would have been obvious to one with ordinary skill in the art to also use some yellow dye with the claimed properties in the cellulose ester of Tamagawa. 
Tamagawa does not specifically teach the water content of the cellulose ester.
Hoshimoto teaches a cellulose ester film (Abstract), where the starting cellulose ester has a water content of 1.0% or less. (Paragraph 0240). Hoshimoto teaches this prevents blocking of the resin when processing into a film. (Paragraph 0240). Thus, it would have been obvious to one with ordinary skill in the art to ensure the moisture level of the ester component of Tamagawa is set to the claimed range to prevent blocking during film formation. 
Regarding Claim 17, Tamagawa teaches the b) can be a polyester and adipic acid ester. (Paragraph 0087)
Regarding Claim 18, Tamagawa teaches HALS and anti-oxidants as the claimed invention, which would inherently have the same haze value. (Paragraph 0134, 0153)
Regarding Claim 19, Tamagawa uses solvents such as ethanol, methanol, and acetone to dissolve the composition (Paragraph 0162-0175). Therefore, the (c) components are dispersible or soluble in these solvents. 
Regarding Claim 20, 
Regarding Claim 21, Tamagawa recites the same dyes (Paragraph 0149) as those claimed. Therefore, it would be expected for the dyes of Tamagawa to inherently have the same properties as claimed.
Regarding Claim 22, Tamagawa teaches C) can be triazine, benzopheone and titanium dioxide with a particle size of 7-20 nm, which would have the claimed light transmission properties as the instant specification recites them to meet those properties. (Paragraph 0152-0154). 
Regarding Claim 23, Tamagawa teaches titanium dioxide particles which would have the claimed light transmission properties as the instant specification recites them to meet those properties. (Paragraph 0152-0154).
Regarding Claim 24, Tamagawa teaches film can be include UV absorbing and colored pigments (Paragraph 0147-0153), which affect the visible and UV light within the claimed wavelength range. Tamgawa teaches the thickness is 20 to 200 microns (Paragraph 0197), which overlaps the claimed range. Tamagawa teaches the additive content should be 0.05 to 20 mass% (Paragraph 0142), which overlaps the claimed range of less than 5 mass%. Tamagawa teaches the Haze should be < 0.4. Tamgawa teaches the plasticizer amount is 5-15 mass% with no required triphenyl phosphate (Paragraph 0096). This overlaps the claimed range of less than 20 mass%. 
While Tamagawa does not recite the remaining properties, it teaches an overlapping composition, structure and method of making. Therefore, the remaining properties would be reasonably expected to be present in the film of Tamagawa. 
Regarding Claim 25, 
Regarding Claim 26, Tamagawa teaches the film is multi-functional and can be a single layer (Paragraph 0002, 0182, 0197). Tamgawa teaches the thickness is 20 to 200 microns (Paragraph 0197), which overlaps the claimed range. Tamgawa teaches the plasticizer amount is 5-15 mass%. Paragraph 0096). This overlaps the claimed range of less than 13 mass%. Tamagawa teaches the additive content should be 0.05 to 20 mass% (Paragraph 142), which overlaps the claimed range of less than 5 mass%.
While Tamagawa does not recite the remaining properties, it teaches an overlapping composition, structure and method of making. Therefore, the remaining properties would be reasonably expected to be present in the film of Tamagawa. 
Regarding Claim 27, Tamagawa teaches the thickness is 20 to 200 microns (Paragraph 0197), which overlaps the claimed range. Tamagawa teaches the plasticizer amount is 5-15 mass%. Paragraph 0096). This overlaps the claimed range of less than 13 mass%. Tamagawa teaches the additive content should be 0.05 to 20 mass% (Paragraph 142), which overlaps the claimed range of less than 5 mass%.
While Tamagawa does not recite the remaining properties, it teaches an overlapping composition, structure and method of making. Therefore, the remaining properties would be reasonably expected to be present in the film of Tamagawa. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Tamagawa does not specifically teach a cellulose triacetate. This argument is found unpersuasive, as Tamagawa teaches triacetyl cellulose or cellulose triacetate 
Applicant argues that Hashimoto does not teach triacetate. However, Hashimoto is to teach the reduction of water content improves cellulose ester films, not the triacetate. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Zhang/Primary Examiner, Art Unit 1781